1 Reported in 214 N.W. 795.
Motion to dismiss the writ of certiorari herein because not served upon the adverse party within 60 days as provided by G.S. 1923, §§ 9769 and 9770. The proceedings are under the compensation act, which does not specifically provide for service on the adverse party though it provides for service on the industrial commission. G.S. 1923, § 4320. Section 9770 is applicable. Eichholz v. Shaft, 166 Minn. 339, 208 N.W. 18. Such service may be made upon counsel who has appeared for the adverse party. G.S. 1923, § 9240.
The motion is granted and the writ is quashed. *Page 520